Citation Nr: 0910765	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-05 621	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for sinusitis 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hypertension 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for an anxiety 
disorder currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for residuals of a 
concussion.

5.  Entitlement to an increased rating for chronic lumbar 
strain currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veteran s of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1974.  

This case comes before the Board of Veteran s' Appeals 
(Board) on appeal from a September 2003 decision rendered by 
the Buffalo, New York Regional Office (RO) of the Department 
of Veteran s Affairs (VA), which denied increased rating 
claims for hypertension, an anxiety disorder, chronic lumbar 
strain, and residuals of a concussion.  The RO also increased 
the rating for sinusitis to 10 percent, effective September 
16, 2002.

In December 2007, the Board remanded this case for additional 
procedural development.

The issues of entitlement to increased ratings for chronic 
lumbar strain and anxiety disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's sinusitis has been manifested by occasional 
attacks that have not been prostrating and have required no 
more than 14 days of antibiotic therapy; prostrating attacks 
with prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year, or nasal polyps, have not 
been demonstrated.

2.  The Veteran's diastolic blood pressure readings have all 
been well below 110 and his systolic blood pressure readings 
have all been well below 200.

3.  The residuals of a concussion are manifested by mild 
post-concussive recurrent headaches; there has been no 
diagnosis of dementia and no showing of purely neurologic 
symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.97, Diagnostic Codes 6513, 
6522 (2008). 

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(b)(1), 4.7, 4.104, Diagnostic Code 7101 
(2008). 

3.  The criteria for a 10 percent rating for residuals of a 
concussion are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.124a, 4.130 Diagnostic Codes 8045, 8100, 9304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veteran s Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The Veteran received initial VCAA notice, as it related to 
his increased rating claim, by way of December 2007 and 
September 2008 correspondence.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claim, and identified his duties 
in obtaining information and evidence to substantiate his 
claim.  These letters also provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

These two VCAA letters were in substantial compliance with 
the first and fourth requirements of Vazquez-Flores to the 
extent that the Veteran was notified that he needed to submit 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life.  

As it relates to the second and third Vazquez-Flores 
requirements, the Board notes that with the exception of 
hypertension, the relevant rating criteria for the sinusitis, 
anxiety disorder, and concussion residuals are not based on 
specific measurements or test results, and would be satisfied 
by the claimant demonstrating a noticeable worsening in 
severity of the disability and the effect of that worsening 
had on his employment and daily life.

Hypertension is rated on the basis of the predominant blood 
pressure readings.  The specific measurements necessary for a 
higher rating were not provided to the Veteran  in a VCAA 
letter, but the 2008 letter did tell him that his 
disabilities were rated on the basis of criteria contained in 
the rating schedule.  He was also provided with the specific 
criteria in the February 2005 statement of the case.  Such a 
post-decisional document could not provide legally sufficient 
VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 (West 
2002).  Nonetheless, the Veteran should have been put on 
notice as to the criteria for substantiating the claim of 
entitlement to an increased rating for hypertension.  The 
Veteran has had the opportunity to submit arguments and 
evidence subsequent to receiving the notice, and in fact has 
done so.  

The initial VCAA notice in this case was received following 
the initial adjudication of the claim.  However, this timing 
deficiency was cured by readjudication of the claim in the 
September 2008 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Board finds that the Veteran was not deprived of a meaningful 
opportunity to participate in the adjudication of his claims.

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service medical 
records, VA and private medical treatment records, and 
reports from VA examinations.  The Veteran has not identified 
any outstanding records for VA to obtain that were relevant 
to the claim and the Board is likewise unaware of such.  

The Veteran was last examined for his service-connected 
disorders at the VA Medical Center (VAMC) in June 2003.  
While a Veteran is entitled to a new examination where there 
is evidence that the condition has worsened since the last 
examination; the mere passage of time does not require a new 
examination.  Palczewski v. Nicholson, 21 Vet. App. 174 
(2007).  

Here, neither the Veteran nor his representative has 
contended that the sinusitis, hypertension, anxiety disorders 
and the concussion residuals have worsened in severity since 
the last examination.  The Board has also reviewed the VA 
outpatient treatment records submitted since June 2003 and 
notes, as discussed below, that these records do not show a 
worsening of the Veteran's service-connected disorders.  
Hence, new examinations are not required.

Increased Ratings

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Sinusitis

The Veteran's service-connected sinusitis disorder is 
currently rated 10 percent disabling, pursuant to 38 C.F.R. § 
4.97, Diagnostic Code 6513 (2008).  His representative 
contends that the Veteran has had more than three 
incapacitating episodes a year and has been on continuous 
medication.

Under Diagnostic Code 6513 a 10 percent disability evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  In the note section following the criteria, an 
incapacitating episode was defined as one requiring bed rest 
and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic 
Code 6513 (2008).

VA outpatient records show treatment for a sinus infection in 
September 2002.  The Veteran complained of head congestion, 
sinus pain below the eyes, yellow nasal drainage, sore 
throat, and chest congestion with productive cough of one 
month duration.  He was prescribed an antibiotic for 10 days.  
In November 2002, he was treated for another episode of 
sinusitis, with symptoms of facial discomfort in the 
maxillary region and discharge.  He was treated with an 
antibiotic for 14 days.  He was seen again in December 2002 
for a 10-day history of purulent discharge, sinus pressure 
and nasal congestion.  A sinus X-ray was clear.  The 
diagnosis was chronic rhinitis.

The Veteran underwent a VA examination in June 2003.  Upon 
physical examination, his eyes, ears, nose and throat were 
essentially unremarkable.  The sinuses were clear and there 
was no tenderness over the maxillary, frontal or mastoid 
sinuses.  The nose had no evidence of obstruction or 
infection.  The mouth and pharynx were clear.  The voice was 
normal with no hoarseness or obstruction.  The lungs were 
clear.  

Additional VA outpatient treatment records show another 
episode of sinusitis in July 2003.  The Veteran complained of 
nasal congestion and facial discomfort for the past 2-3 days, 
and cold symptoms for one week duration.  He had no 
significant cough, but had been producing thick nasal 
discharge.  He was given antibiotics for 10 days.  He was 
treated for similar complaints in February 2005, diagnosed as 
an upper respiratory infection, likely sinusitis.  He was 
given antibiotics.  

In February 2008, he reported intermittent lingering symptoms 
of an upper respiratory infection for the past two to three 
months, along with productive cough, nares, and headaches, 
facial tenderness, and low-grade fever.  The assessment was 
sinusitis and he was prescribed antibiotics for 10 days.

An evaluation in excess of 10 percent is not warranted.  A 
higher rating requires three or more incapacitating episodes 
per year of sinusitis requiring prolonged (e.g. four to six 
weeks) antibiotic treatment.  38 C.F.R. §4.97, Diagnostic 
Code 6513.  

The Veteran had three episodes of sinusitis in 2003 only, and 
none of those episodes were described as prostrating, nor did 
they require prolonged antibiotic treatment.  The longest 
period of treatment was only 14 days.  

The evidence also does not show more than six non-
incapacitating episodes during any one-year period throughout 
the appeal, where sinusitis has manifested with headaches, 
pain, and purulent discharge or crusting.  Thus, the weight 
of the evidence is against a finding that the manifestations 
of the sinusitis disability have met or more closely 
approximated the criteria for a higher evaluation at any time 
during the course of the appeal.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.7, 4.21 (2008).



Hypertension

The service-connected hypertension is currently rated as 10 
percent disabling, pursuant to 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  

With regard to hypertension, the rating schedule provides a 
10 percent evaluation when diastolic pressure is 
predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more, or for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control. A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more, or; systolic pressure is predominantly 200 or 
more.  A 40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. §4.104, Diagnostic Code 
7101.

Effective October 6, 2006, the VA regulation relating to 
Diagnostic Code 7101 was amended to include note 3 which 
states that hypertension is to be evaluated separately from 
hypertensive heart disease and other types. There were no 
substantive changes in the regulation.

The medical records show that the Veteran requires medication 
to control his blood pressure.  Over the course of this 
appeal, however, the Board notes that his diastolic blood 
pressure readings have never been 110 or higher.  His 
systolic blood pressure readings have never reached 200 or 
higher.  In fact, the 45 blood pressure readings noted during 
the appeal period have not more nearly approximated the 
levels required for a higher rating.  See 38 C.F.R. § 4.7.  

As the cumulative blood pressure readings do not meet the 
criteria necessary for a higher rating, the preponderance of 
the evidence is against the assignment of an evaluation in 
excess of 10 percent for hypertension at any time during the 
course of the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2008).  



Concussion

The Veteran's service-connected residuals of a concussion are 
currently rated as noncompensably disabling, pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8045.  He contends that he 
is entitled to a higher rating.

That code provides criteria for evaluating brain disease due 
to trauma, and specifies that purely subjective 
manifestations of the trauma, such as headaches, will be 
evaluated as 10 percent and no more under Diagnostic Code 
9304.  Ratings higher than 10 percent under Diagnostic Code 
9304, are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Purely 
neurologic disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain will be rated under the diagnostic codes 
specifically dealing with such disabilities.  38 C.F.R. § 
4.124a, Diagnostic Code 8045. 

Upon neurological examination in October 2002, the Veteran's 
cranial nerves II through XII were grossly intact and his 
extremity strength was 5/5 to include the ankles.  At January 
2003 neurological examination, the Veteran appeared fully 
oriented.  He could spell "world" in reverse and accurately 
repeat names.  The cranial nerves II-XII were intact.  No 
nsytagmus was present and visual fields were full to 
concentration.  The Veteran's gait was stable, including 
tandem, and there was only minimal sway on Romberg.  In 
addition, no definite focal weakness or wasting was noted; 
limb tone was normal; and there was no tremor or dysmetria.  
Sensory examination revealed 2+ biceps and triceps jerks; 1+ 
radial jerks; 2+ knee jerks; 1+ ankle jerks; flexor plantars; 
and there was no definite localized cutaneous sensory loss. 

The Veteran underwent a VA neurological examination in June 
2003.  He related an in-service history of having hit his 
head on a bulkhead one night, with no loss of consciousness, 
but with some brief mental confusion.  His current symptoms 
included headaches that occurred approximately once a month.  
These headaches were not associated with nausea or visual 
symptoms.  He did not need to lie down and rest when they 
occurred.  During the headaches, the Veteran reported that he 
was still able to perform his usual activities of daily 
living.  He denied any medication for the headaches.  

Upon physical examination, he was alert and oriented times 
three.  He had good naming, repetition, and fluency.  
Concentration and attention were normal.  The cranial nerves 
and visual fields were full; extraocular movements were 
intact.  His pupils were equal, round, and reactive to light.  
The motor examination showed normal power, tone and bulk in 
both the upper and lower extremities.  The diagnosis was mild 
post-concussive headaches.  

In October 2004, the Veteran complained of intermittent 
frontal headaches that sometimes radiated to his neck.  He 
was diagnosed with tension headaches.  Additional notes in 
June 2007 and January 2008 reveal no neurological deficits 
were observed upon examination.

A rating of 10 percent, but no higher, is warranted for post-
concussion residuals.  Diagnostic Code 8045 provides for a 
compensable evaluation with purely subjective complaints such 
as headaches.  The June 2003 VA examination report and recent 
VA outpatient treatment records, show the Veteran has 
reported non-prostrating headaches that occur once a month.  
The Veteran is considered competent to report symptoms of 
headaches.  As such, a minimally compensable rating is 
appropriate under the diagnostic criteria.  The Veteran is 
not shown to have a diagnosis of multi-infarct dementia 
associated with brain trauma, and neurologic examinations 
have been essentially normal; thus, a rating in excess of 10 
percent for his headaches may not be assigned.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.  Accordingly, a 10 percent 
rating, and no higher, is warranted for the entire period on 
appeal.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 4.7, 4.21 
(2008). 

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  The Board recognizes that the question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

As discussed above, the level of severity and symptomatology 
of the Veteran's service-connected sinusitis, hypertension, 
and concussion residuals, are manifested by symptoms that are 
adequately contemplated for in the relevant rating criteria.  
Hence, referral for consideration of an extraschedular rating 
is not warranted. 


ORDER

An increased rating for sinusitis is denied.

An increased rating for hypertension is denied.

An increased rating for an anxiety disorder is denied.

A compensable rating for residuals of a concussion is 
granted.


REMAND

The Veteran's service-connected chronic lumbar strain is 
currently rated as 10 percent disabling, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5295.

VA outpatient treatment records are positive for complaints 
of chronic low back pain.  X-rays taken in 2002 showed 
degenerative joint disease and well-preserved disc spaces.  A 
lumbar computed tomography (CT) scan in April 2003 was also 
normal, with no evidence of lumbar canal or foraminal 
stenosis or lumbar disc disease.  The Veteran last underwent 
a VA examination in June 2003, whereupon he demonstrated a 
nearly normal range of motion in his lumbar spine, with 
flexion possible to 90 degrees and extension possible to 0 
degrees.  He denied any radiation of pain to the lower 
extremities.  The examiner stated that the recent clinical 
tests showed diabetic radiculopathy unrelated to disc 
disease.  

Since this VA examination, outpatient treatment records 
continued to note chronic low back pain with restricted 
forward bending and extension at the waist.  In addition, the 
record shows increasing neurological complaints, including 
leg weakness, impaired sensation in the feet and toes, and 
radiculopathy pain.  The treatment records show that these 
symptoms are believed to be either the result of lumbar 
stenosis with chronic L4-S1, L5-S1 radiculopathy and probable 
neurogenic claudication and/or neuropathic pain related to 
diabetes mellitus.  

In light of the evidence of a possible increase in disability 
and the fact that the last examination is over five years 
old, the Veteran  should be scheduled for VA orthopedic and 
neurological examinations to determine the severity of his 
service-connected lumbosacral spine disorder and the nature 
and severity of any related neurological symptoms.  

The rating criteria for back disabilities require specific 
measurements of the ranges of back motion.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2008).  The veteran has not received a VCAA notice 
letter telling him this fact.  See Vazques-Florez v. Peake.

Anxiety Disorder

The Veteran s' service-connected anxiety disorder is 
currently rated as 10 percent disabling, pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9400.  His representative has 
pointed out that at one point the Veteran quit his job and on 
another occasion was noted to have increasing depression.

A GAF score of 61 to 70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score between 51 and 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) ore moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers, or co-workers).  
Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

On the most recent VA examination in June 2003, the Veteran's 
GAF was 61.  Records obtained since the previous remand, 
include the report of VA outpatient treatment in April 2004.  
At that time the GAF was 60.  This is also the most recent 
reported GAF.  Given that the most recent GAF is indicative 
of moderate disability, while the earlier VA examination 
yielded a GAF indicative of mild disability, there is 
evidence of an increase in disability since the last 
examination.  A new examination is, therefore, required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the VCAA 
notice required by the Court in Vazquez-
Flores, including notice that the rating 
criteria require specific measurements of 
the ranges of thoracolumbar spine motion.

2.  The Veteran should be scheduled for 
VA orthopedic and neurological 
examinations of the back.  Each 
examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.  
All indicated tests and studies should 
be performed.

a).  The orthopedic examiner should 
report the Veteran's ranges of motion of 
the thoracolumbar spine.  

Additionally, the examiner should state 
whether the lower back exhibits weakened 
movement, excess fatigability, 
incoordination, pain or flare ups.  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost due to those factors.

b). The neurologist should report all 
current neurologic manifestations of 
the service-connected lumbar strain 
disability.  The examiner should 
specify the nerves affected by the back 
disability, and opine as to the 
severity of any associated neuritis, 
neuralgia, or paralysis.

3.  Afford the Veteran a VA psychiatric 
examination to determine the current 
severity of the service connected 
generalized anxiety disorder.  The 
examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.  
The examiner should report a current 
GAF attributable to the service 
connected disability.  If additional 
disabilities are diagnosed, the 
examiner should opine as to whether 
these conditions are associated with 
the generalized anxiety disorder.  If 
not associated with that disorder, the 
examiner should opine, if possible as 
to the portion of disability 
attributable to the service connected 
condition as opposed to the non-service 
connected conditions.

4.  If the benefits sought on appeal 
are not fully granted, issue a 
supplemental statement of the case 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran s' Appeals or by the United States Court of Appeals 
for Veteran s Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veteran s Law Judge, Board of Veteran s' Appeals


 Department of Veteran s Affairs


